DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed on 11 July 2022 has been entered. The following is in reply to the Amendments and Arguments.
Claims amended: 1, 8, 13-16
Claims cancelled: none 
Claims added: none
Claims currently pending: 1-20
Response to Arguments
Applicant refers to Uniloc USA, Inc., and argues that the claims in the instant application are like those in Uniloc because the claims in the instant application enable communication between users on the same platform. The claims of the application in Uniloc differ from the claims in the instant application in that the claims in Uniloc specify a "an additional data field" that is added "to each inquiry message prior to transmission" that creates specific improvements in the functionality of existing systems. That is, simultaneously sending inquiry messages and polling parked secondary stations eliminates or reduces the delay present in conventional systems. In contrast, the instant application, claims, with a high level of generality, a "third application" that "enable{s} targeted communication, between the first plurality of users using the first application and the second plurality of users using the second application". That is, the instant application does not purport to improve the functionality of existing systems but rather represents the abstract idea of matching users of personal finance software with users of a business finance software based on profiles of each for the purposes of communication utilizing generic computer hardware. The specification is absent a description of a technical problem, but rather describes a business problem of communication between users of business financial management software and personal financial management software. Therefore, Applicant's arguments with respect to the grounds of rejection presented under 35 § U.S.C. 101 are unpersuasive and the grounds of rejection are herein maintained.
Applicant argues that due to a terminal disclaimer filed with respect to United States Patent 10,909,572 the non-statutory double patenting rejection presented in the previous Office action has been rendered moot. Examiner does not disagree and the grounds of rejection is overcome.
Applicant argues, in section 2. on page 13 of their previous response, that Merz "does not enable communication between two different applications through a third application, in the manner recited in the claims". Applicant further iterates on this argument with reference to paragraphs 0047 and 0103 of Merz and argues that Merz teaches "using email, chat, etc. via a single portal" and that "Communication does not occur between two different applications through a third application". However, this argument ignores the grounds of rejection presented in the previous office action that relies upon a combination of Merz and Condie. Neither reference is relied upon to teach the entirety of the claim limitations in question: "and a third application configured, when executed by the computer processor, to: permit the first application to communicate with the second application through the third application; and enable targeted communication, between the first plurality of users using the first application and the second plurality of users using the second application, based on the first user profile and the second user profile". As presented in the previous office action, in abbreviated form, Merz teaches communications between a business application and a personal application based upon a business' profile and a user's profile, while Condie teaches communication between two disparate users using a third application (which Applicant calls a "proxy" on page 17 of their remarks). Thus, Applicant's arguments with respect to Merz not teaching communication through a third application is piece-meal in nature. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant argues, on page 15, "The Examiner also errs in asserting that Merz teaches that the communication between users is 'based on the first user profile and the second user profile,' as claimed". The claim language that is believed to be referred to is the final clause of the above quoted limitations: "and enable targeted communication, between the first plurality of users using the first application and the second plurality of users using the second application, based on the first user profile and the second user profile". Merz teaches this aspect in that "targeted communication" is enabled based upon the first user profile and the second user profile because Merz recommends a merchant to a user "based on the received information" about the user in at least 0047 and the profile of the merchant in at least 0074-0078 via the use of the merchant score. The claims do not require more. Applicant appears to attempt to bolster this argument with the argument that "in Merz communication between users occurs when a merchant and/or cardholder uses the 'inbox' (e.g., email) to communicate with each other" with Applicant asserting that this communication is thus "not based on two user profiles". However, this argument is piece-meal in nature as described in the previous paragraph. Applicant has not addressed the combination of references, as presented in the previous office action, but appears to has combined the references in a different and unspecified manner. Thus, this argument is unpersuasive.
Applicant presents Applicant's interpretation of Condie while referencing paragraphs 0029-0032. Applicant argues, on page 17, "However, the communication between disparate instant message servers in Condie is not based on a first user profile and a second user profile, as claimed". However, as discussed above, the grounds of rejection presented in the previous office action is not based on Condie teaching this particular aspect. Thus, this argument is piece-meal in nature and is unpersuasive.
Applicant's remarks with respect to the dependent claims rely upon the arguments advanced with respect to the independent claims. As these arguments have been addressed above, no further response is required.
Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sayyayolu et al. (Pub. #: 2012/0004975) teaches a system with a financial institution account profile matched to a database of savings opportunities.
Claim Rejections - 35 USC § 101
           35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Step 1: Claims 1-7 are directed towards a system. Claims 8-15 are directed towards a method. Claims 16-20 are directed towards a system. Thus, these claims, on their face, are directed to one of the statutory categories of 35 U.S.C. § 101.
Step 2A - Prong 1: Claims 1-20 include the abstract idea of matching users of personal finance software with users of a business finance software based on profiles of each for the purposes of communication. Using Claim 1 as an example for specific analysis, the claim limitations that comprise the abstract idea are paraphrased as (additional elements are denoted with strike-through text): 
A system for targeted communication, comprising: 


a first application used by the first plurality of users, wherein the first application is further configured to: generate a first user profile for each of the first plurality of users; 
a second application used by the second plurality of users, wherein the second application is further configured to: generate a second user profile for each of the second plurality of users,
wherein the first application is separate from the second application; 
and a third application configured, 
and enable targeted communication, between the first plurality of users using the first application and the second plurality of users using the second application, based on the first user profile and the second user profile.
This abstract idea is grouped within at least Methods Of Organizing Human Activity and is similar to the concept of (commercial or legal interactions including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors business relations) OR (managing personal behavior or relationships or interactions between people including social activities teaching, and following rules or instructions) and Mental Processes and is similar to the concept of (concepts performed in the human mind (including an observation, evaluation, judgement, opinion) grouping of abstract ideas. 
(See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)). Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
Step 2A - Prong 2: This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional element(s) of the claim(s) merely use(s) a computer as a tool to perform an abstract idea and/or generally link(s) the use of a judicial exception to a particular technological environment. The elements in question are identified above and discussed in the next paragraph. The use of a processor/computer as a tool to implement the abstract idea and/or generally linking the use of the abstract idea to a particular technological environment does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claims also recite an ordered combination that describes an environment with generically cited "platform", "server" and "computer processor". Although this environment is technical in nature, the combination amounts to generally linking the use of the abstract idea to a particular technological environment or field of use (MPEP 2106.05(h)). The ordered combination offers nothing more than employing a configuration of computer devices and computer functions in the performance of the abstract idea. The claims do not amount to a practical application, similar to how limiting the abstract idea in Flook to petrochemical and oil-refining industries was insufficient. Simply put, all the claims add to an arrangement of generic devices are the steps of the abstract idea itself.
Step 2B: This The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional element(s) of using a computer processor, a platform, and a management server and states that software is executed by said processor. As stated in 0075 of the specification, "Embodiments of the invention may be implemented on virtually any type of computing system regardless of the platform being used" and then lists numerous types of computing devices in an open-ended list. Therefore, the hardware utilized to perform the steps of the method amounts to no more than using a computer or processor to automate and/or implement the abstract idea. As discussed above, taking the claim elements separately, the additional elements perform(s) the steps or functions of the abstract idea as detailed above. These functions correspond to the actions required to perform the abstract idea. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Therefore, the claim is not patent eligible.
Additional Independent Claims: The analysis of claim 1 is applicable to the additional independent claims 8 and 16 as these additional claims comprise alternate embodiments that implement the same steps of the method of the claim analyzed above with minimal differences. 
Dependent claims 2-7, 9-15, and 17-20 further describe the abstract idea.  Dependent claims 2, 3, 5-7, 9-11, 13-15, and 17-20 further describe the abstract idea by giving a little more detail as to the matching criteria such as via transaction data matching and a user's reputation score. Dependent claims 4 and 12 describe the software application's purpose which falls within the abstract idea. Thus, the dependent claims further describe the abstract idea and the use of the processor or computer system to automate or implement the abstract idea. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the use of the computer in each step does no more than employ the computer as a tool to carry out functions corresponding to the acts performed in the abstract idea. Merely applying instructions by reciting the computing structure as a tool to implement the claimed limitations (see MPEP 2106.05(f)) or merely linking the use of the judicial exception to a particular technological environment or field of use (see MPEP 2016.05(h)), does not server to provide significantly more than the abtract idea. Therefore, the dependent claims are also not patent eligible.
A Note on the Format of the Prior Art Rejections
The prior art rejections below contain strikethrough markings of the limitations (e.g. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-13, 16, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Merz et al. (Pub. #: US 2014/0279185 A1) in view of Abernethy (US 2015/0324930 A1) in view of Condie (Pub. #: US 2005/0114254 A1).
Claim 1:
A system for targeted communication, comprising: a computer processor; 
(Merz: A server with a processor and memory in at least 0065-0070)
a platform configured to perform a plurality of transactions between a first plurality of users and a second plurality of users; 
(Merz: a payment network in 0040-0046)
a management server separate from the platform and comprising: 
(Merz: the MA server is separate from the payment network in 0078)
a first application used by the first plurality of users, wherein the first application is further configured to: generate a first user profile for each of the first plurality of users; 
(Merz: the recommender app is used by a user to update the profile information in at least 0029 and from other sources in 0073)
a second application used by the second plurality of users, wherein the second application is further configured to: generate a second user profile for each of the second plurality of users,
(Merz: 0074-0078)



As for, "wherein the first application is logically separate from the second application;". Merz teaches that a second application generates a user profile in at least 0074-0078 in addition to the first profile that that is generated for the first application that is a personal financial management application and taught in 0029 and 0073. Merz does not appear to specify that the functionality specific to the first application is logically separate from the second application. However, Abernethy teaches an application that is utilized by businesses to manage (i.e. reconcile) their financial records in at least 0015-0019 such as the commercial business management software Xero in at least 0059, and teaches a user profile associated with the business in at least 0033. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Merz that includes personal and business profiles on one system with the separate, business-specific financial management software as taught by Abernethy. Motivation to combine the two references comes from desire to connect businesses with consumers in a manner that saves "significant time over other modes of communication" (Condie: 0006).
As for, "and a third application configured, when executed by the computer processor, to: permit the first application to communicate with the second application through the third application; and enable targeted communication, between the first plurality of users using the first application and the second plurality of users using the second application, based on the first user profile and the second user profile". Merz teaches communication from the second application (i.e. the business) to the first application (i.e. the personal) via the system by disclosing presenting a list of merchants to the user based on both the business and personal profiles in at least 0047 and 0103. Merz does not appear to specify that the first and second applications communicate through a third application. However, Condie teaches a technique for financial management software that allows for communication between users of the financial management software in at least 0029-0032, that the communications is performed via an application program interface of a communications module in 0040 and 0041, and that controls communications access between two disparate users in at least 0023 with the control of access to "presence" indicators.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the technique of communication between users within a financial management application as taught by Condie to the system of business and consumer matching application system of Merz. Motivation to combine Condie with Merz comes from the desire to include communications facilities within the financial management application to reduce the previous time consuming method of accessing separate communications services and finding each other's contacts within said services (Condie: 0007-0009).
Claim 2:


Merz teaches communication from the second application (i.e. the business) to the first application (i.e. the personal) via the system by disclosing presenting a list of merchants to the user based on both the business and personal profiles in at least 0047 and 0103. Merz does not appear to specify that the first and second applications communicate through a third application. However, Condie teaches a technique for financial management software that allows for communication between users of the financial management software in at least 0029-0032, that the communications is performed via an application program interface of a communications module in 0040 and 0041, and that controls communications access between two disparate users in at least 0023 with the control of access to "presence" indicators.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the technique of communication between users within a financial management application as taught by Condie to the system of business and consumer matching application system of Merz. Motivation to combine Condie with Merz comes from the desire to include communications facilities within the financial management application to reduce the previous time consuming method of accessing separate communications services and finding each other's contacts within said services (Condie: 0007-0009).
Claim 3:


Merz teaches communication from the second application (i.e. the business) to the first application (i.e. the personal) via the system by disclosing presenting a list of merchants to the user based on both the business and personal profiles in at least 0047. Merz does not appear to specify that the first and second applications communicate through a third application. However, Condie teaches a technique for financial management software that allows for communication between users of the financial management software in at least 0029-0032, that the communications is performed via an application program interface of a communications module in 0040 and 0041, and that controls communications access between two disparate users in at least 0023 with the control of access to "presence" indicators.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the technique of communication between users within a financial management application as taught by Condie to the system of business and consumer matching application system of Merz. Motivation to combine Condie with Merz comes from the desire to include communications facilities within the financial management application to reduce the previous time consuming method of accessing separate communications services and finding each other's contacts within said services (Condie: 0007-0009).
Claim 4:
the first application comprise a personal financial management application (PFMA), 
(Merz: 0038, 0047, 0050)

Merz teaches that a second application generates a user profile in at least 0074-0078 in addition to the first profile that that is generated for the first application that is a personal financial management application and taught in 0029 and 0073. Merz does not appear to specify that the functionality specific to the second application is for a separate business financial management application. However, Abernethy teaches an application that is utilized by businesses to manage (i.e. reconcile) their financial records in at least 0015-0019 such as the commercial business management software Xero in at least 0059, and teaches a user profile associated with the business in at least 0033. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Merz that includes personal and business profiles on one system with the separate, business-specific financial management software as taught by Abernethy. Motivation to combine the two references comes from the desire to connect businesses with consumers in a manner that saves "significant time over other modes of communication" (Condie: 0006).
Merz does not appear to specify that the first and second applications communicate through a third application. However, Condie teaches a technique for financial management software that allows for communication between users of the financial management software in at least 0029-0032, that the communications is performed via an application program interface of a communications module in 0040 and 0041, and that controls communications access between two disparate users in at least 0023 with the control of access to "presence" indicators.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the technique of communication between users within a financial management application as taught by Condie to the system of business and consumer matching application system of Merz. Motivation to combine Condie with Merz comes from the desire to include communications facilities within the financial management application to reduce the previous time consuming method of accessing separate communications services and finding each other's contacts within said services (Condie: 0007-0009).
Claim 5:
the first application is further configured to access, based on input from the first plurality of users, first transaction records representing transactions associated with the first plurality of users, 
(Merz: first application with transactions in 0040-0047 and additional profile information in 0029 and 0073, second application with profiles in 0074-0078, for controlling communication between users in at least 0047 and 0103)
Merz does not appear to specify that the second application access transaction records to use in the matching of users for communication purposes. However, Abernethy teaches an application that is utilized by businesses to manage (i.e. reconcile) their financial records in at least 0015-0019 such as the commercial business management software Xero in at least 0059, and teaches a user profile associated with the business in at least 0033. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Merz that includes personal and business profiles on one system with the separate, business-specific financial management software as taught by Abernethy. Motivation to combine the two references comes from desire to connect businesses with consumers in a manner that saves "significant time over other modes of communication" (Condie: 0006).
Claim 8:
A method for targeted communication, comprising: executing a first management application, 
(Merz: the recommender app is used by a user to update the profile information in at least 0029 and from other sources in 0073)
a second management application, and a communication application on a management server, 
(Merz: 0074-0078)

receiving, by the communication application, information regarding a plurality of transactions between a first plurality of users and a second plurality of users, wherein: the first plurality of users use information regarding the plurality of transactions on the first management application, and the second plurality of users use information regarding the plurality of transactions on the second management application; 
(Merz: transactions from a payment network in 0040-0046 for use in the system server 0074-0078)

As for, "least 0015-0019 such as the commercial business management software Xero in at least 0059, and teaches a user profile associated with the business in at least 0033. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Merz that includes personal and business profiles on one system with the separate, business-specific financial management software as taught by Abernethy. Motivation to combine the two references comes from desire to connect businesses with consumers in a manner that saves "significant time over other modes of communication" (Condie: 0006).
As for, "
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the technique of communication between users within a financial management application as taught by Condie to the system of business and consumer matching application system of Merz. Motivation to combine Condie with Merz comes from the desire to include communications facilities within the financial management application to reduce the previous time consuming method of accessing separate communications services and finding each other's contacts within said services (Condie: 0007-0009).
Claim 9:
wherein permitting and enabling are further performed by: establishing a match by matching a first plurality of transactions recorded on the first management application to a second plurality of transactions recorded on the second management application; and transmitting a message from the first management application to the second management application based on the match.
(Merz: matches consumer users with business users in at least 0071, 0072, and 0095-0100 and allows for communication between consumer and business in at least 0103 and makes explicit that parties to involved in each transaction may communicate with each other in 0055)
Claim 10:
wherein permitting and enabling are further performed by: establishing a match by matching a first plurality of transactions recorded on the first management application to a second plurality of transactions recorded on the second management application; and transmitting a message from the first management application to the second management application based on the match and further based on a first user profile for each of the first plurality of users and a second user profile for each of the second plurality of users.
(Merz: transaction data is stored by any of the parties in 0044, and in separate databases in 0051, for matching the consumers with businesses in 0053 and 0075-0076)
Claim 11:
establishing, using the first management application, the first user profile; communicating the first user profile from the first management application to the communication application; establishing, using the second management application, the second user profile; and communicating the second user profile from the second management application to the communication application.
(Merz: 0073-0076)
Claim 12:
the first management application comprise a personal financial management application (PFMA), 
(Merz: 0038, 0047, 0050)

Merz teaches that a second application generates a user profile in at least 0074-0078 in addition to the first profile that that is generated for the first application that is a personal financial management application and taught in 0029 and 0073. Merz does not appear to specify that the functionality specific to the second application is for a separate business financial management application. However, Abernethy teaches an application that is utilized by businesses to manage (i.e. reconcile) their financial records in at least 0015-0019 such as the commercial business management software Xero in at least 0059, and teaches a user profile associated with the business in at least 0033. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Merz that includes personal and business profiles on one system with the separate, business-specific financial management software as taught by Abernethy. Motivation to combine the two references comes from desire to connect businesses with consumers in a manner that saves "significant time over other modes of communication" (Condie: 0006).
Merz does not appear to specify that the first and second applications communicate through a third application. However, Condie teaches a technique for financial management software that allows for communication between users of the financial management software in at least 0029-0032, that the communications is performed via an application program interface of a communications module in 0040 and 0041, and that controls communications access between two disparate users in at least 0023 with the control of access to "presence" indicators.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the technique of communication between users within a financial management application as taught by Condie to the system of business and consumer matching application system of Merz. Motivation to combine Condie with Merz comes from the desire to include communications facilities within the financial management application to reduce the previous time consuming method of accessing separate communications services and finding each other's contacts within said services (Condie: 0007-0009).
Claim 13:
accessing, by the first management application based on input from the first plurality of users, first transaction records representing the plurality of transactions, accessing, by the second management application, based on input from the second plurality of users, 
(Merz: first application with transactions in 0040-0047 and additional profile information in 0029 and 0073, second application with profiles in 0074-0078, for controlling communication between users in at least 0047 and 0103)
Merz does not appear to specify that the second application access transaction records to use in the matching of users for communication purposes. However, Abernethy teaches an application that is utilized by businesses to manage (i.e. reconcile) their financial records in at least 0015-0019 such as the commercial business management software Xero in at least 0059, and teaches a user profile associated with the business in at least 0033. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Merz that includes personal and business profiles on one system with the separate, business-specific financial management software as taught by Abernethy. Motivation to combine the two references comes from desire to connect businesses with consumers in a manner that saves "significant time over other modes of communication" (Condie: 0006).
Claim 16:
A system for targeted communication, comprising: a computer processor; 
(Merz: A server with a processor and memory in at least 0065-0070)
a commerce platform configured to perform a plurality of financial transactions, wherein the plurality of financial transactions comprises payments from a plurality of consumers in exchange for goods and services provided by a plurality of businesses;
(Merz: a payment network in 0040-0046)
a financial management server separate from the commerce platform and comprising: a personal financial management application (PFMA) used by the plurality of consumers to electronically manage personal finances of the plurality of consumers, 
(Merz: the merchant recommender app manages user transactions in 0052-0055)
wherein the PFMA is further configured to: generate a consumer user profile for each of the plurality of consumers, and generate consumer transaction records representing a portion of the plurality of financial transactions associated with the plurality of consumers; 
(Merz: the recommender app is used by a user to update the profile information in at least 0029 and from other sources in 0073)

(Merz: 0074-0078)

As for, "generated for the first application that is a personal financial management application and taught in 0029 and 0073. Merz does not appear to specify that the functionality specific to the second application is for a separate business financial management application. However, Abernethy teaches an application that is utilized by businesses to manage (i.e. reconcile) their financial records in at least 0015-0019 such as the commercial business management software Xero in at least 0059, and teaches a user profile associated with the business in at least 0033. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Merz that includes personal and business profiles on one system with the separate, business-specific financial management software as taught by Abernethy. Motivation to combine the two references comes from desire to connect businesses with consumers in a manner that saves "significant time over other modes of communication" (Condie: 0006).
As for, "
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the technique of communication between users within a financial management application as taught by Condie to the system of business and consumer matching application system of Merz. Motivation to combine Condie with Merz comes from the desire to include communications facilities within the financial management application to reduce the previous time consuming method of accessing separate communications services and finding each other's contacts within said services (Condie: 0007-0009).
Claim 17:
wherein a business initiated message is sent to a consumer of the plurality of consumers via the PFMA within a pre-determined time period from a business generating the business initiated message,
(Merz: messages (i.e. offers) input into the system by a merchant are subject to a expiration period of time as taught in 0106 and 0107)

Merz does not appear to specify that consumer-initiated messages are subject to a pre-determined time period of validity. However, Merz teaches a system that allows entry of messages into a system by merchants that are subject to expiration in at least 0106 and 0107 and that merchants or consumers may initiate communication with each other including regarding the redemption of offers by the merchant in at least 0103.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the technique of time expiring messages submitted to the system of Merz to the messages submitted by the consumers in order to prevent the redemption of expired offers (Merz: 0106). 
Claims 6, 7, 14, 15, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Merz et al. (Pub. #: US 2014/0279185 A1) in view of Abernethy (Pub. #: US 2015/0324930 A1) in view of Condie (Pub. #: US 2005/0114254 A1) in view of Kinnersley (Pub. #: US 2014/0089125 A1).
Claims 6 and 14:

Merz does not appear to specify basing the messages on a reputation score from a click through rate associated with previous messages. However, Kinnersley teaches a technique within an online marketplace that computes a reputation of a user based on at least a number transactions completed and the number of times a user has communicated the availability of an offer so that user's can be ranked by other users in at least 0036 and 0048.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the automatic ranking of merchants of Merz with the technique of measuring a reputation of a user in a marketplace based on responses to the user's offers as taught by Kinnersley. Motivation to combine the two references comes from the fact that both references address the problem of matching users offering goods or services for purchase with users that may be most interested in making said purchase (Kinnersley: 0005).
Claim 7 and 15:

Merz does not appear to specify basing the messages on a conversion score from a conversion rate associated with previous messages. However, Kinnersley teaches a technique within an online marketplace that computes a reputation of a user based on at least a number transactions completed and the number of times a user has communicated the availability of an offer so that user's can be ranked by other users in at least 0036 and 0048.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the automatic ranking of merchants of Merz with the technique of measuring a reputation of a user in a marketplace based on responses to the user's offers as taught by Kinnersley. Motivation to combine the two references comes from the fact that both references address the problem of matching users offering goods or services for purchase with users that may be most interested in making said purchase (Kinnersley: 0005).
Claim 18:

Merz does not appear to specify basing the messages on a conversion score from a conversion rate associated with previous messages. However, Kinnersley teaches a technique within an online marketplace that computes a reputation of a user based on at least a number transactions completed and the number of times a user has communicated the availability of an offer so that user's can be ranked by other users in at least 0036 and 0048.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the automatic ranking of merchants of Merz with the technique of measuring a reputation of a user in a marketplace based on responses to the user's offers as taught by Kinnersley. Motivation to combine the two references comes from the fact that both references address the problem of matching users offering goods or services for purchase with users that may be most interested in making said purchase (Kinnersley: 0005).
Claim 19:

Merz does not appear to specify basing the messages on a conversion score from a conversion rate associated with previous messages. However, Kinnersley teaches a technique within an online marketplace that computes a reputation of a user based on at least a number transactions completed and the number of times a user has communicated the availability of an offer so that user's can be ranked by other users in at least 0036 and 0048. Examiner further notes that the technique of Kinnersley is applied to all users of the system and that all users of the system may be merchants or consumers depending on if they are currently offering sales or are merely potential consumers (via, for example, a wish-list) as in 0018 and 0025-0027.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the automatic ranking of merchants of Merz with the technique of measuring a reputation of a user in a marketplace based on responses to the user's offers as taught by Kinnersley. Motivation to combine the two references comes from the fact that both references address the problem of matching users offering goods or services for purchase with users that may be most interested in making said purchase (Kinnersley: 0005).
Claim 20:

Merz does not appear to specify basing the messages on a conversion score from a conversion rate associated with previous messages. However, Kinnersley teaches a technique within an online marketplace that computes a reputation of a user based on at least a number transactions completed and the number of times a user has communicated the availability of an offer so that user's can be ranked by other users in at least 0036 and 0048. Examiner further notes that the technique of Kinnersley is applied to all users of the system and that all users of the system may be merchants or consumers depending on if they are currently offering sales or are merely potential consumers (via, for example, a wish-list) as in 0018 and 0025-0027.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the automatic ranking of merchants of Merz with the technique of measuring a reputation of a user in a marketplace based on responses to the user's offers as taught by Kinnersley. Motivation to combine the two references comes from the fact that both references address the problem of matching users offering goods or services for purchase with users that may be most interested in making said purchase (Kinnersley: 0005).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT SNIDER whose telephone number is (571)272-9604. The examiner can normally be reached M-W: 9:00-4:30 Mountain (11:00-6:30 Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on (571)272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/S.S/Examiner, Art Unit 3688                                                                                                                                                                                                        
/KAMBIZ ABDI/Supervisory Patent Examiner, Art Unit 3688